Citation Nr: 1700537	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  14-06 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Propriety of a reduction from a disability evaluation of 100 percent to 40 percent for service-connected status post radical prostatectomy, effective January 1, 2014.

2. Entitlement to an initial disability evaluation in excess of 10 percent from May 12, 2014 and in excess of 40 percent from January 16, 2015, for diabetic neuropathy of the left lower extremity.

3. Entitlement to an initial disability evaluation in excess of 10 percent for diabetic neuropathy of the right lower extremity.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law



ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2013 and September 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In the October 2013 decision, the RO reduced the disability rating for the Veteran's status post radical prostatectomy from 100 percent to 40 percent, effective January 1, 2014.  In the September 2014 decision, the RO granted service connection for diabetic neuropathy of the right and left lower extremities, assigning an initial 10 percent rating for each extremity.

In a September 2015 decision, the Board dismissed a withdrawn claim for service connection for penile discoloration and shortening; denied service connection for a psychiatric disorder; found reduction of the disability evaluation for status post radical prostatectomy was proper; and remanded entitlement to higher ratings for left and right lower extremity diabetic neuropathy and entitlement to a total disability rating based on individual unemployability (TDIU).

In an October 2015 rating decision since issued, the RO granted a higher 40 percent evaluation for left lower extremity peripheral neuropathy, peroneal nerves, and sciatic nerves, effective January 16, 2015, as well as special monthly compensation (SMC) based on loss of use of the foot.  This rating does not represent a grant of the maximum benefits allowable; consequently, the evaluation of the Veteran's left lower extremity diabetic neuropathy remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a December 2015 rating decision, the RO granted entitlement to TDIU, effective May 12, 2014.  As this award represents a complete grant of the benefits sought, it is no longer on appeal.

The Veteran appealed the Board's September 2015 decision insofar as it found the reduction of the disability evaluation for status post radical prostatectomy was proper to the United States Court of Appeals for Veterans Claims (Court).  By Order dated April 2016, the Court vacated the Board's decision regarding the propriety of the reduction and remanded the matter to the Board for compliance with the instructions included in the April 2016 Joint Motion for Partial Remand (JMPR) by the parties.


FINDINGS OF FACT

1. A June 2013 rating decision notified the Veteran of a proposed reduction in the 100 percent disability rating for his service-connected status post radical prostatectomy; an October 2013 rating decision reduced the disability rating from 100 percent to 40 percent, effective January 1, 2014.

2. By October 2013, there had been no recurrence of prostate cancer shown, and treatment had been completed more than six months earlier; the status post radical prostatectomy was manifested by urinary incontinence, with the regular use of absorbent materials that needed to be changed two to four times a day, and daytime voiding intervals every two to three hours, with nighttime voiding occurring twice per night.

3. Prior to January 16, 2015, the Veteran's diabetic neuropathy of the left lower extremity resulted in mild incomplete paralysis of the sciatic nerve.

4. As of January 16, 2015, the Veteran's diabetic neuropathy of the left lower extremity results in symptoms of left foot drop.

5. Prior to October 8, 2015, the Veteran's diabetic neuropathy of the right lower extremity resulted in mild incomplete paralysis of the sciatic nerve.

6. As of October 8, 2015, the Veteran's diabetic neuropathy of the right lower extremity results in moderate incomplete paralysis of the peroneal nerve.


CONCLUSIONS OF LAW

1. The change in evaluation for status post radical prostatectomy from 100 percent to 40 percent was proper.  38 U.S.C.A. § 1155, 5103, 5107 (West 2014); 38 C.F.R. § 3.105, 3.344, 4.115a, 4.115b, Diagnostic Code 7528 (2015).

2. Prior to January 16, 2015, the criteria for an initial disability rating in excess of 10 percent for diabetic neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Codes 8520, 8521, 8620 (2015).

3. As of January 16, 2015, the criteria for a disability rating in excess of 40 percent for diabetic neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Codes 8520, 8521, 8620 (2015).

4. Prior to October 8, 2015, the criteria for an initial disability rating in excess of 10 percent for diabetic neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Codes 8520, 8521, 8620 (2015).

5. As of October 8, 2015, the criteria for a 20 percent disability rating for diabetic neuropathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Codes 8520, 8521, 8620 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The notice requirements have been met with regard to the Veteran's claims for increased disability ratings for diabetic neuropathy of the left and right lower extremities.  As the September 2014 rating decision on appeal granted service connection and assigned disability ratings and effective dates for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  While a letter providing notice on the "downstream" issues of disability ratings and effective dates was not issued prior to the September 2014 rating decision was issued, the Board notes that the Veteran has pursued numerous claims for service connection and increased ratings and is represented by an attorney.  Under the circumstances, it is the Board's conclusion that any defects in notice have been cured by the Veteran's actual and/or constructive knowledge of the information and evidence necessary to substantiate his claims.  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

Regarding the duty to assist, the Veteran's VA and private treatment records have been secured.  The Veteran has not identified any additional records that could be used to support his claims.

The Veteran was provided VA examinations in connection with his claims.  The Board finds the examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disabilities on appeal to provide probative medical evidence adequate for rating purposes, and that no further development of the evidentiary record is necessary.

The regulations governing reductions of evaluations for compensation contain their own notification and due process requirements (which are discussed in greater detail below).  38 C.F.R. § 3.105(e), (i).  Therefore, the notice provisions of the VCAA do not apply to the rating reduction on appeal.

The change in the rating was based on a VA examination arranged by the RO, which will be discussed further below.  The Veteran has not identified any outstanding evidence pertinent to the propriety of the reduction.  The Board finds that VA has no further duty to assist the Veteran with respect to the matter decided.

No additional pertinent evidence has been identified by the Veteran as relevant to the issue adjudicated herein.  The Board is satisfied that evidentiary development is complete; VA's duties to notify and assist are met.  The Veteran is not prejudiced by the process in this matter.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Prostate Cancer Evaluation

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons, and the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60-day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which the 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e).  Here, the rating code for prostate cancer specifically notes that 38 C.F.R. § 3.105 applies to this appeal.

VA's Office of General Counsel (OGC) has held that the provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the amount of compensation payable.  VAOPGCPREC 71-91 (Nov. 1991).  OGC held that this regulation applies only where there is both (1) a reduction in evaluation of a service-connected disability, and (2) a reduction or discontinuance of compensation payable.  A reduction in evaluation with no corresponding reduction in compensation does not meet the criteria of 38 C.F.R. § 3.105(e).

Where a diagnostic code requires assignment of a 100 percent evaluation for a finite period of time, followed by the requirement that the disorder thereafter be rated based on residuals, the assignment of a lower disability rating based on those residuals does not constitute a reduction.  See Rossiello v. Principi, 3 Vet. App. 430 (1992).  

Considering the provisions of 38 C.F.R. § 3.105(e), the rating reduction in this case did not involve a due process violation.  A June 2013 letter notified the Veteran that he had 60 days to present additional evidence showing that compensation should be continued at the prior level and that he could request a predeterminations hearing.  He did not submit additional evidence or request a hearing prior to when the October 2013 rating decision was issued.  Given the chronology of the process described above, the Board finds that the RO complied with the procedures required under 38 C.F.R. § 3.105(e) for reducing the Veteran's disability rating by notifying him of his rights and giving him an opportunity for a hearing and time to respond.  As such, the analysis proceeds to whether the reduction was factually warranted.

General regulatory requirements for disability ratings must be met in making a determination regarding whether improvement is shown.  See Brown v. Brown, 5 Vet. App. 413 (1993).  In Brown v. Brown, the Court provided guidance for adjudications involving rating reductions.  Noteworthy among these are the admonition that when any change in evaluation is made the rating agency should assure itself that there has been an actual change in the condition and that for a reduction it must be determined "that an actual improvement in disability occurred" (in such a manner that the Veteran's ability to function under the ordinary conditions of life and work has been enhanced).  See also 38 C.F.R. §§ 4.2, 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Here, as noted, the diagnostic code for rating prostate cancer specifically directs that the rating be evaluated upon residuals after a period of time following cessation of chemotherapy.  In the JMR, however, the Parties specifically directed the Board to consider 38 C.F.R. § 3.344 as it applies to this case.  This is the law of this case on appeal.

Under 38 C.F.R. § 3.344(a), ratings for disabilities that have been have continued for long periods at the same level (5 years or more) and are subject to episodic improvement will not be based on a single examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  As well, reductions should not be based on an examination that was less thorough and complete than the examination on which the rating was assigned.

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Veteran's status post radical prostatectomy was rated as 100 percent disabling since October 23, 2006, and 40 percent disabling since January 1, 2014 under Diagnostic Code 7805-7528.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely-related disease or injury, in which both the functions affected and the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2015).

Diagnostic Code 7805 for scars, and other effects of the scars, provides that scars can be rated on disabling effects not considered in DCs 7800 to 7804.  See 38 C.F.R. § 4.118, Diagnostic Code 7805.

Diagnostic Code 7528 provides a 100 percent disability rating for malignant neoplasms of the genitourinary system.  A note to the diagnostic code states that following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of § 3.105(e) of this chapter.  If there has been no local reoccurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  See 38 C.F.R. § 4.115b, Diagnostic Code 7805.

Under the renal dysfunction criteria set forth in 38 C.F.R. § 4.115a, a 0 percent rating is warranted for albumin and casts with history of acute nephritis; or, hypertension non-compensable under diagnostic code 7101.  A 30 percent rating is warranted for albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under diagnostic code 7101.  A 60 percent rating is warranted for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent rating is assignable for persistent edema and albuminuria with BUN [blood urea nitrogen] 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  Finally, a 100 percent rating is appropriate for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  See 38 C.F.R. § 4.115a.

VA regulations provide that voiding dysfunction be rated as urine leakage, frequency, or obstructed voiding.  See 38 C.F.R. § 4.115a.

Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence which requires the wearing of absorbent materials which must be changed less than 2 times per day is to be rated as 20 percent disabling.  A 40 percent rating is warranted when such impairment requires the wearing of absorbent materials which must be changed 2 to 4 times per day.  A 60 percent rating requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  Id.

Urinary frequency with a daytime voiding interval between two and three hours, or awakening to void two times per night, warrants a 10 percent rating.  A 20 percent rating is warranted when there is a daytime voiding interval between one and two hours, or awakening to void three to four times per night.  A maximum 40 percent rating is warranted when there is a daytime voiding interval less than one hour, or awakening to void five or more times per night.  Id.

Obstructed voiding manifested by obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year warrants the assignment of a noncompensable rating.  A 10 percent rating is warranted when there is marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: 1. Post void residuals greater than 150 cc; 2. Uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec); 3. Recurrent urinary tract infections secondary to obstruction; and/or 4. Stricture disease requiring periodic dilatation every 2 to 3 months.  A maximum 30 percent rating is warranted for obstructed voiding manifested by urinary retention requiring intermittent or continuous catheterization.  Id.

On May 2013 VA examination, the examiner noted the Veteran's last dose of hormone therapy was in September 2012, and his prostate cancer was in remission.  He had a voiding dysfunction that caused urine leakage requiring absorbent material that must be changed two to four times per day.  The voiding dysfunction did not require the use of an appliance, but it did cause increased urinary frequency in the form of daytime voiding interval between one and two hours and nighttime awakening to void two times.  The voiding dysfunction did not cause signs or symptoms of obstructed voiding.  He did not have a history of recurrent symptomatic urinary tract or kidney infections, but he did have erectile dysfunction due to the prostate cancer, which has been assigned a separate disability evaluation.  The Veteran's other residual conditions and complications from his prostate cancer were fatigue and feeling tired all the time.

The Veteran's 100 percent rating for status post radical prostatectomy was in effect since October 23, 2006, so for greater than five years.  While the reduction of the Veteran's rating was based on one VA examination, the Board notes that 38 C.F.R. § 3.344(a) specifically prohibits reductions based on a single examination only for disabilities that are subject to episodic improvement, but not where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Here, the Board finds that the Veteran's status post radical prostatectomy is not a "disease subject to temporary or episodic improvement."  The regulation provides several examples of diseases subject to temporary improvement, including manic depressive or other psychotic reaction, epilepsy, heart disease, bronchial asthma, ulcers, and skin diseases.  None of these diseases are cancers or similar in presentation to cancer.  The Board therefore finds that the Veteran's prostate cancer is not a disease subject to episodic improvement, and the reduction in the disability rating based on the single May 2013 VA examination is permitted under the regulations.  38 C.F.R. § 3.344(a).  Even assuming arguendo that the Veteran's status post radical prostatectomy is a disease subject to episodic improvement, the Board still finds that the reduction based on the single May 2013 VA examination is permissible, as all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Id.

On review of the record, the Board finds that the October 2013 reduction from 100 percent to 40 percent for status post radical prostatectomy was proper.  The Veteran has not been shown to have renal dysfunction, therefore his prostate cancer residuals were appropriately rated based on reported symptoms of urinary incontinence requiring the use of absorbent materials.  Specifically, the May 2013 VA examiner noted the Veteran required the use of two to four absorbent pads per day, thus, meeting the requirements for a 40 percent rating.  See 38 C.F.R. § 4.115a.  Additionally, by the time of the reduction, treatment had ceased more than twelve months earlier, and the Veteran did not allege, nor does the evidence suggest, the presence of obstructed voiding.  While the Veteran has stated he urinates frequently and must get out of bed to void on average two times per night, a daytime voiding interval between two and three hours, or awakening to void two times per night, warrants a 10 percent disability rating.  See 38 C.F.R. § 4.115a.  Therefore, the Board notes that rating the Veteran's status post radical prostatectomy as a voiding dysfunction resulted in a more favorable 40 percent rating.

In conclusion, the October 2013 reduction from 100 percent to 40 percent for status post radical prostatectomy was proper.  The Board has considered the benefit-of-the-doubt doctrine, but the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diabetic Neuropathy

The Veteran's diabetic neuropathy of the right lower extremity has been rated as 10 percent disabling effective May 12, 2014, and his diabetic neuropathy of the left lower extremity has been rated as 10 percent disabling from May 12, 2014 to January 16, 2015, under Diagnostic Code 8520.  He was assigned a higher 40 percent disability rating for left lower extremity peripheral neuropathy of the peroneal and sciatic nerves effective January 16, 2015, under Diagnostic Code 8521.

Disability evaluations are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet App 119, 125-26 (1999), the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a Veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, as here, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged ratings" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert, 1 Vet. App. at 55.

For diseases of the peripheral nerves, disability ratings are based on whether there is complete or incomplete paralysis of the particular nerve.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  When the involvement is wholly sensory, the rating should be for the mild, or at most the moderate degree.  Complete paralysis of the sciatic nerve is evidenced by the foot dangled and dropped, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for inquiry of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.

Under Diagnostic Codes 8520, for incomplete paralysis, and 8620, for neuritis, a 10 percent disability rating is assigned for mild incomplete paralysis.  If the condition is considered "moderate," a 20 percent disability rating is provided.  If the condition is considered "moderately severe," a 40 percent disability rating is provided, and a 60 percent rating is warranted for conditions considered "severe, with marked muscular atrophy."  38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620.

Under Diagnostic Code 8521, for paralysis of the external popliteal nerve (common peroneal), a 10 percent disability is warranted for mild incomplete paralysis of the external popliteal nerve; 20 percent disability rating is warranted for moderate incomplete paralysis of the external popliteal nerve; a 30 percent disability rating is warranted for severe incomplete paralysis of the external popliteal nerve; and a 40 percent disability rating is warranted for complete paralysis of the external popliteal nerve, manifested by symptoms of foot drop and slight droop of the first phalanges of all toes, an inability to dorsiflex the foot, loss of extension (dorsal flexion) of the proximal phalanges of the toes, loss of abduction of the foot, weakened abduction of the foot, and anesthesia covering the entire dorsum of the foot and toes. 38 C.F.R. § 4.124a, Diagnostic Code 8521.

The Board observes that the words "mild," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

On July 2014 VA examination, the examiner noted the Veteran had bilateral lower extremity diabetic peripheral neuropathy, with symptoms of mild, intermittent pain; moderate paresthesias and/or dysesthesias; and mild numbness.  His strength in his knees and ankles was normal, the deep tendon reflexes in his knees were normal, but deep tendon reflexes in the bilateral ankles were decreased.  Light touch/monofilament testing was decreased on the bilateral feet and toes.  The Veteran had no muscle atrophy or trophic changes attributable to diabetic peripheral neuropathy.  The examiner indicated he had mild incomplete paralysis of the right and left sciatic nerve.  It did not impact his ability to work.

On October 2015 VA examination, the examiner noted the Veteran had mild intermittent pain, mild paresthesias and/or dysesthesias, and moderate numbness in his bilateral lower extremities.  On strength tests, he had normal strength on knee extension and flexion and right ankle plantar flexion and dorsiflexion; however, his left ankle plantar flexion showed visible muscle movement, but no joint movement, and his left plantar dorsiflexion test showed no muscle movement.  Deep tendon reflexes were decreased in the knees bilaterally, decreased in the right ankle, and absent in the left ankle.  Light touch/monofilament testing results showed decreased results in the knees/thighs, ankles/lower legs, and feet/toes.  The Veteran had decreased cold sensation in both lower extremities.  He did not have muscle atrophy, but he did have trophic changes attributable to his diabetic neuropathy in the form of smooth, hairless skin on his lower legs and feet.  The examiner noted the Veteran's neuropathy affected the peroneal nerves and was moderate on the right side and severe on the left, when considering his left foot drop.  The examiner noted the neuropathy would affect all types of employment.

On review of the record, the Board finds that the disability picture presented by the Veteran's diabetic neuropathy of the left lower extremity shows no more than a 10 percent disability rating prior to January 16, 2015 due to mild incomplete paralysis, and no more than 40 percent as of January 16, 2015, for symptoms of left foot drop.  There is no evidence that a higher rating is warranted for either of these time periods for diabetic neuropathy of the left lower extremity.

The Board also finds that the disability picture presented by the Veteran's diabetic neuropathy of the right lower extremity shows no more than a 10 percent disability rating prior to October 8, 2015, but as of the October 8, 2015 VA examination, a 20 percent disability rating is warranted for moderate incomplete paralysis.  There is no evidence an even higher rating is warranted, as there is no evidence of record that the Veteran's diabetic neuropathy of the right lower extremity is severe.

Accordingly, the Board finds that entitlement to a disability rating in excess of 10 from May 12, 2014 and in excess of 40 percent from January 16, 2015, for diabetic neuropathy of the left lower extremity, is not warranted.  An initial disability evaluation in excess of 10 percent for diabetic neuropathy of the right lower extremity is also not warranted, but as of October 8, 2015, a higher 20 percent evolution is granted.  Gilbert, 1 Vet. App. 49; 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

The Board has considered whether referral for extraschedular consideration is warranted for the Veteran's diabetic neuropathy of the bilateral lower extremities under 38 C.F.R. § 3.321(b).  Thun v. Peake, 22 Vet. App. 111 (2008).  The Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular rating is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Thun v. Peake, 22 Vet. App. 111 (2008).

If the Board finds that the schedular rating does not contemplate the Veteran's level of disability and symptomatology, then the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  If so, then the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  Comparing the Veteran's neuropathy symptomatology to the applicable criteria, the Board finds that the degree of disability shown is encompassed by the rating schedule.  The Veteran's diabetic neuropathy of the bilateral lower extremities have resulted in some symptoms of pain, paresthesias and/or dysesthesias, numbness, loss of strength, and decreased reflexes.  The symptomatology and effects on daily living are contemplated by the rating criteria and do not present an exceptional disability picture. That is, the Board finds that the disability is manifested by symptoms and effects on employability which are reflected in the rating criteria.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran has already been granted a total rating based on individual unemployability (TDIU), therefore entitlement to a TDIU is not at issue.


ORDER

The reduction in the rating for status post radical prostatectomy from 100 percent to 40 percent was proper.

Prior to January 16, 2015, an initial disability rating in excess of 10 percent for diabetic neuropathy of the left lower extremity is denied.

As of January 16, 2015, a disability rating in excess of 40 percent for diabetic neuropathy of the left lower extremity is denied.

Prior to October 8, 2015, an initial disability rating in excess of 10 percent for diabetic neuropathy of the right lower extremity is denied.

As of October 8, 2015, a 20 percent disability rating for diabetic neuropathy of the right lower extremity is granted.


____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


